Citation Nr: 0327273	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for PTSD.


REMAND

The veteran has presented VA outpatient treatment records 
which show that he was being treated with counseling and 
pharmacotherapy for PTSD linked to alleged stressors that 
occurred in Vietnam.  However, he has not been provided with 
a VA compensation examination to definitively determine 
whether or not he currently has an actual Axis I diagnosis of 
PTSD that conforms to the diagnostic criteria contained in 
the DSM-IV.  A remand for a psychiatric examination is 
therefore warranted.  See 38 C.F.R. § 4.125(a) (2003).

The veteran's service personnel records show that he served 
from February 4, 1969 to February 3, 1970 in the Republic of 
Vietnam.  His DA 20 Form shows that during this period he was 
a stock clerk and account specialist assigned to clothing 
sales in the Army Post Exchange store at the Headquarters of 
the United States Army HQ Area Command.  This is listed in 
his DA 20 Form under the abbreviation "HQUSAHQAreaComd (P5-
W11UAA-00)."  According to the veteran's oral and written 
testimony, he was assigned to the Army Post Exchange in 
Cholon (near Saigon).  He stated that in the course of his 
duties he rode in a truck with a Vietnamese driver shuttling 
supplies between Long Binh and Cholon and that during several 
of these trips he came under enemy fire or was otherwise 
forced to take alternative routes to his destination in order 
to avoid areas determined by his commanders to be too 
dangerously infested with enemy activity.  The veteran 
contends that the stress of coming under fire or of 
contemplating the possibility of death while carrying out his 
duties resulted in his current PTSD problems.  A remand is 
warranted so that copies of the records of the daily events 
at HQUSAHQAreaComd (P5-W11UAA-00) for the period from 
February 1969 to February 1970 may be obtained from the U.S. 
Armed Services Center for Research of Unit Records (USCRUR) 
in order to verify the veteran's alleged stressor.  
Additionally, the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, should be contacted to provide copies of 
any morning reports of the HQUSAHQAreaComd (P5-W11UAA-00) for 
the period from February 1969 to February 1970.  These 
records should be screened to look for reports relating to 
enemy activity at or near the area of Cholon and Saigon and 
the roads connecting Cholon and Long Binh.

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, and request copies of the daily 
reports of the HQUSAHQAreaComd (P5-
W11UAA-00) for the period from February 
1969 to February 1970.  If these records 
cannot be provided, the U.S. Armed 
Services Center for Research of Unit 
Records should be asked to provide an 
explanation as to their unavailability.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request copies of the morning reports 
for the HQUSAHQAreaComd (P5-W11UAA-00) 
for the period from February 1969 to 
February 1970.  If these records cannot 
be provided, the NPRC should be asked to 
provide an explanation as to their 
unavailability.

3.  USCRUR should be asked to discuss 
what the records show with regard to 
incidents of enemy attacks at the 
operating area of HQUSAHQAreaComd (P5-
W11UAA-00) for the period from February 
1969 to February 1970, with regard to 
the areas of Cholon and Saigon and the 
roads connecting Cholon and Long Binh?

4.  The veteran should be provided with 
a VA psychiatric examination to 
determine his current Axis I diagnosis.  
The examiner should review his claims 
folder prior to conducting the 
examination and if a diagnosis of PTSD 
is established the examiner should 
provide an opinion as to whether or not 
the diagnosis is related to the 
veteran's alleged stressors.

5.  Thereafter, the RO should ensure 
that all notice and duty-to-assist 
provisions of VCAA have been properly 
applied in the development of the claim.  
Then the claim of entitlement to service 
connection for PTSD should be considered 
based on all evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case containing notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


